DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II in the reply filed on August 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed December 15, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The French Foreign Patent Document has not been considered.
Claim Objections
Claims 1, 5, 8, 12, 15, 16, and 19 are objected to because of the following informalities:  
Regarding claim 1, in line 3, the comma before the semi-colon should be deleted.
Regarding claim 5, in lines 4-5, “the third planar surface and the fourth planar surface being aligned” should be “the third plane and the fourth plane being aligned”.  
Regarding claim 8, in line 3, the comma before the semi-colon should be deleted.  In line 9, “the direct lateral direction” should be “a direct lateral direction”.  In the last line, “the anterior-posterior direction” should be “an anterior-posterior direction”.
Regarding claim 12, in lines 4-5, “the third planar surface and the fourth planar surface being aligned” should be “the third plane and the fourth plane being aligned”.  
Regarding claim 15, in line 3, the comma before the semi-colon should be deleted.  In line 10, “the direct lateral direction” should be “a direct lateral direction”.
Regarding claim 16, the “adjusting the position” step should be recited before the “adjusting the orientation” step in order to provide antecedent basis for the enlarged first and second end portions of the end wall portion.
Regarding claim 19, in lines 4-5, “the third planar surface and the fourth planar surface being aligned” should be “the third plane and the fourth plane being aligned”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-7 depend, it is unclear whether the end wall portion is part of the spinal implant trial or a separate structure.  For the purpose of examination, it is assumed the end wall portion is part of the spinal implant trial.  
Regarding claims 2-4, it is unclear whether the recited steps are further describing the “adjusting the orientation of the spinal implant trial” recited in claim 1 (claims 1-4 involve the same second one of at least two fluoroscopic images), or if additional orientation adjusting is being performed in claims 2-4 (if so, how are all the different orientations captures in the same second one of at least two fluoroscopic images).  For the purpose of examination, it is assumed claims 2-4 are further describing the “adjusting the orientation” recited in claim 1.   
Regarding claim 4, it is unclear whether the second fin is part of the spinal implant trial or a separate structure.  For the purpose of examination, it is assumed the second fin is part of the spinal implant trial.
Regarding claim 5, it is unclear how the first and second planes can be aligned and how the third and fourth planes can be aligned, when they are defined by opposite surfaces from each other that define a thickness of a respective fin.  For the purpose of examination, it is assumed the planes lie on a common longitudinal axis of the spinal implant trial.  
Regarding claims 7, it is unclear whether the recited step is further describing the “adjusting the position of the spinal implant trial” recited in claim 1, or if additional position adjusting is being performed in claim 7.  For the purpose of examination, it is assumed claim 7 is further describing the “adjusting the position” recited in claim 1.   
Regarding claim 8, from which claims 9-14 depend, “the upper wall portion” and “the lower wall portion” lack antecedent basis.  For the purpose of examination, it is assumed the spinal implant trial has upper and lower wall portions.  
Additionally, regarding claim 8, it is unclear whether the end wall portion is part of the spinal implant trial or a separate structure.  For the purpose of examination, it is assumed the end wall portion is part of the spinal implant trial.  
Regarding claims 9-11, it is unclear whether the recited steps are further describing the “adjusting the orientation of the spinal implant trial” recited in claim 8, or if additional orientation adjusting is being performed in claims 9-11.  For the purpose of examination, it is assumed claims 9-11 are further describing the “adjusting the orientation” recited in claim 8.   
Regarding claim 11, it is unclear whether the second fin is part of the spinal implant trial or a separate structure.  For the purpose of examination, it is assumed the second fin is part of the spinal implant trial.
Regarding claim 12, it is unclear how the first and second planes can be aligned and how the third and fourth planes can be aligned, when they are defined by opposite surfaces from each other that define a thickness of a respective fin.  For the purpose of examination, it is assumed the planes lie on a common longitudinal axis of the spinal implant trial.  
Regarding claims 14, it is unclear whether the recited step is further describing the “adjusting the position of the spinal implant trial” recited in claim 8, or if additional position adjusting is being performed in claim 14.  For the purpose of examination, it is assumed claim 14 is further describing the “adjusting the position” recited in claim 8.   
Regarding claim 15, from which claims 16-20 depend, “the upper wall portion” and “the lower wall portion” lack antecedent basis.  For the purpose of examination, it is assumed the spinal implant trial has upper and lower wall portions.  
Regarding claim 16, it is unclear whether the end wall portion is part of the spinal implant trial or a separate structure.  For the purpose of examination, it is assumed the end wall portion is part of the spinal implant trial.  
Regarding claims 16-18, it is unclear whether the recited steps are further describing the “adjusting the orientation of the spinal implant trial” recited in claim 15, or if additional orientation adjusting is being performed in claims 16-18.  For the purpose of examination, it is assumed claims 16-18 are further describing the “adjusting the orientation” recited in claim 15.   
Regarding claim 18, it is unclear whether the second fin is part of the spinal implant trial or a separate structure.  For the purpose of examination, it is assumed the second fin is part of the spinal implant trial.
Regarding claim 19, it is unclear how the first and second planes can be aligned and how the third and fourth planes can be aligned, when they are defined by opposite surfaces from each other that define a thickness of a respective fin.  For the purpose of examination, it is assumed the planes lie on a common longitudinal axis of the spinal implant trial.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0186572 (Lange).
Regarding claim 15, Lange discloses a method of situating a spinal implant trial, the method comprising: inserting a spinal implant trial (1 or 2) into a disc space between an upper vertebral body and a lower vertebral body (see paragraphs [0056] and [0057] and Figs. 11-14); placing the spinal implant trial within the disc space such that a distal end portion (10 or 12) of the spinal implant trial is positioned proximate an anterior portion of the disc space (see Figs. 12 and 13); and adjusting the orientation of the spinal implant trial to place the spinal implant trial in a first orientation so that a first horizontal distance across a first fin (15 or 16) positioned between an upper wall portion and a lower wall portion (top and bottom surfaces of each implant 1 or 2) in at least one fluoroscopic image from the direct lateral direction approximates a first maximum thickness between a first planar surface and a second planar surface (planar surfaces of each fin 15 or 16) opposite from one another on the first fin (see marked-up Fig. 14 below).

    PNG
    media_image1.png
    671
    1252
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 10,736,756 B2 (Dewey). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include all of the features of the application claims plus additional claim features. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Additionally, the double patenting rejection must be overcome (via a terminal disclaimer, e.g.).
Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Additionally, the double patenting rejection must be overcome (via a terminal disclaimer, e.g.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773